Citation Nr: 0114783	
Decision Date: 05/25/01    Archive Date: 05/30/01

DOCKET NO.  00-20 599A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to reimbursement or payment of the cost of 
medical services received during emergency room and inpatient 
hospital admission, commencing on July 22, 2000, in a non-
Department of Veterans Affairs medical facility.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel





INTRODUCTION

The veteran served on active duty from October 1950 until 
March 1951, and from January 1953 until January 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 decision by the Department 
of Veterans Affairs Medical Center (VAMC) in Gainesville, 
Florida, which denied reimbursement or payment of the cost of 
medical services received by the veteran during private 
emergency room and inpatient hospital admission.   


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  The veteran was admitted through the emergency room at 
Alachua General Hospital (AGH) at Shands on July 22, 2000, 
because of chest pain and symptoms of congestive heart 
failure.  

3.  At the time of the July 2000 private hospital admission, 
the veteran's only service connected disability was post-
operative residuals of a subtotal gastrectomy, with recurrent 
hemorrhage and anemia, rated as 60 percent disabling, and he 
was assigned a total disability based on individual 
unemployability due to his service-connected disability for 
VA benefits.  


CONCLUSION OF LAW

The criteria for reimbursement or payment of the cost of 
medical services received by the veteran during emergency 
room and inpatient hospital admission, commencing on July 22, 
2000, at AGH, have not been met.  38 U.S.C.A. § 1728 (West 
1991); 38 C.F.R. §§ 17.120, 17.130 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VAMC records reflect that, on July 24, 2000, VA personnel 
were notified that the veteran had been brought to Alachua 
General Hospital (AGH) at Shands by ambulance and admitted on 
July 22, 2000, for symptoms of congestive hear failure.  At 
the time of hospital admission, his only service connected 
disability was post-operative residuals of a subtotal 
gastrectomy, with recurrent hemorrhage and anemia, rated as 
60 percent disabling.  He also was assigned a total 
disability based on individual unemployability due to his 
service-connected disability.  

The AGH medical records for July 22, 2000 to July 25, 2000, 
show that the veteran arrived at the emergency room by 
ambulance complaining of chest pain.  He was seen in the 
emergency room for symptoms of congestive heart failure and 
was admitted to the hospital for evaluation and treatment.  
While hospitalized, he received medication and diuretic 
therapy.  He was given an echocardiogram, which showed severe 
aortic stenosis.  On July 24, 2000, he underwent cardiac 
catheterization for evaluation of his aortic valve and to 
rule out coronary artery disease.  The results of the 
catheterization revealed no evidence of coronary artery 
disease.  He responded to hospital treatment and was 
considered stable enough for discharge to home on July 25, 
2000.  

Following notification on July 24, 2000, that the veteran had 
been brought and admitted to AGH on July 22, 2000, VAMC 
personnel determined that, at the time of the veteran's 
admission to AGH Hospital, the VAMC was feasibly available to 
treat the veteran.  AGH was officially notified of the 
decision in an August 3, 2000, letter, a copy of which was 
provided to the veteran at his address of record.  

In an August 7, 2000, letter, the veteran's treating 
physician at AGH confirmed that the veteran had been brought 
to the emergency room at AGH on July 22, 2000, with symptoms 
of congestive heart failure.  He further related that 
apparently there were no beds available at the VA hospital at 
the time so the veteran was admitted to AGH for evaluation 
and treatment.  The veteran ultimately underwent cardiac 
catheterization on July 24, 2000, and he was diagnosed with 
severe left ventricular dysfunction and aortic stenosis.  
Medical evaluation found that there was no significant 
coronary artery disease noted and the veteran was discharged 
home on July 25, 2000.  

The veteran's wife, in an August 8, 2000, letter to VAMC 
personnel essentially related that, early on the morning of 
July 22, 2000, the veteran had had difficulty breathing and 
she called for an ambulance; however, the ambulance refused 
to take her husband to the VAMC because AGH was closer.  
After evaluation and initial treatment in the emergency room, 
she asserted the veteran was admitted because the VAMC did 
not have an available bed.  In an August 30, 2000, letter the 
veteran's wife essentially reiterated her earlier statement 
and further noted that, during the morning hours she and her 
husband spent in the emergency room, they had told AGH 
emergency room personnel that the veteran had always been 
treated in the VA hospital.  After spending the morning in 
the emergency room, she and the veteran assert that he was 
admitted to AGH because there was no bed available at the 
VAMC.  

Following a review of the VAMC administration records in 
October 2000 by a VA physician, Director of Systems Fee 
Services, the determination was confirmed that a bed in the 
VAMC was feasibly available on July 22, 2000, for the 
veteran's treatment.  A review of the VAMC logs for July 22, 
2000 through July 24, 2000, show that VAMC personnel were 
notified of the veteran's earlier hospitalization on July 24, 
2000, and no earlier.  

Initially, the Board finds that the VA's duty to assist the 
veteran in developing all evidence pertinent to the claim has 
been met.  In this regard, the Board notes that the veteran 
has been informed of the evidence necessary to substantiate 
his claim and provided an opportunity to submit such 
evidence.  Moreover, the VA notes that the veteran knew of 
the requirements for reimbursement or payment of non-VA 
administered medical procedures, as evidenced by statements 
that he and his wife tried to explain to AGH Hospital 
emergency room personnel that he wanted to go to the VA 
hospital, by obtaining evidence necessary to substantiate his 
claim, to include obtaining his medical records from AGH for 
the treatment at issue, and a letter from his treating 
physician at that hospital.  There is no indication that any 
more records are available that need to be obtained to assist 
the veteran in his claim.  Thus, the Board finds that the 
claim is ready to be reviewed on the merits.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 5102, 
5103, 5103A, and 5107).  

To the extent allowable, payment or reimbursement of the 
expenses of care, not previously authorized, in a private or 
public hospital not operated by the VA, may be paid under the 
following circumstances:  

(a)  For veterans with service-connected disabilities, care 
or service was rendered:  

(1) for an adjudicated service-connected 
disability; 

(2) for nonservice-connected disabilities 
associated with and held to be 
aggravating an adjudicated service-
connected disability; 

(3) for any disability of a veteran who 
has a total disability permanent in 
nature resulting from a service-connected 
disability; 

(4) for any illness, injury or dental 
condition in the case of a veteran who is 
participating in a rehabilitation program 
under 38 U.S.C. Chapter 31 and who is 
medically determined to be in need of 
hospital care or medical services; and 
(emphasis added)

(b)  care and services were rendered in a medical emergency 
of such nature that delay would have been hazardous to life 
or health; and (emphasis added)

(c)  VA or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand or obtain 
prior VA authorization for the services required would not 
have been reasonable, sound, wise, or practicable, or 
treatment had been or would nave been refused.  See 
38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  

The evidence shows that the veteran was brought to a non-VA 
medical facility on July 22, 2000, treated in the emergency 
room for symptoms of a nonservice-connected disability, and 
admitted to the hospital where he received treatment through 
July 25, 2000.  At the time of that hospitalization, he was 
assigned a total disability based on individual 
unemployability due to his service-connected disability for 
purposes of VA benefits.  The Board notes that the records 
show the VAMC personnel were not notified of his 
hospitalization until July 24, 2000, at which time it was 
determined that, at the time of his hospital admission, the 
VAMC was feasibly available for the veteran's medical 
treatment.  

As such, the veteran did not have prior authorization from 
appropriate VA personnel for admission to AGH or for the 
treatment he received therein commencing July 22, 2000.  The 
Board notes that, in order to establish entitlement to 
reimbursement or payment of medical expenses incurred for the 
treatment received without prior authorization from 
appropriate VA personnel, it is necessary that all (emphasis 
added) the requirements set forth in the cited law and 
regulation be satisfied.  If any one is lacking, the benefit 
sought may not be granted.  See 38 U.S.C.A. § 1728; 38 C.F.R. 
§ 17.120.  

Also, by law and regulation, no VA reimbursement or payment 
of services not previously authorized will be made when such 
treatment was procured through private sources in preference 
to available Government facilities.  See 38 C.F.R. § 17.30.  

In the veteran's case, inasmuch as he was assigned a total 
disability based on individual unemployability due to his 
service-connected disability at the time of the 
hospitalization at issue, he could have been treated for any 
disability at a private facility without prior VA 
authorization provided the other elements cited in the law 
and regulation were met.  In reviewing the VAMC 
administrative records and private hospitalization and 
treatment records, appropriate VA medical personnel 
determined that the VAMC was available to the veteran on July 
22, 2000, for initial and in-hospital treatment.  
Consequently, regardless of other factors, the necessary 
legal criteria for the VA to reimburse him or pay for the 
treatment he received at AGH during the period at issue have 
not been met and the claim is denied.  


ORDER

Reimbursement or payment of the cost of medical services 
received during emergency room and inpatient hospital 
admission, commencing on July 22, 2000, in a non-Department 
of Veterans Affairs medical facility is denied.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

